Citation Nr: 1505590	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to May 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Additional evidence pertinent to the Veteran's service connection claim for peripheral neuropathy of the bilateral lower extremities to include VA treatment records and an October 2014 VA examination have been associated with the claims file since the last supplemental statement of the case issued in April 2011.  Nonetheless, the Board will not refer this evidence to the RO, because the benefit to which the evidence relates can be granted in full on appeal without such referral.  See 38 C.F.R. § 20.1304(c) (2014).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in April 2007 denied the Veteran's service connection claim for peripheral neuropathy of the bilateral lower extremities and the Veteran did not file a substantive appeal within the required time period.

2.  Evidence associated with the claims file since the April 2007 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  The evidence is at least in equipoise with respect to whether the Veteran's current peripheral neuropathy of the bilateral lower extremities is aggravated by his service-connected type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the June 2007 rating decision is new and material and the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).

3.  Peripheral neuropathy of the bilateral lower extremities is aggravated by his service-connected type II diabetes mellitus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  With respect to the Veteran's claim to reopen entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, the Board has granted the Veteran's request to reopen the claim, as well as, the underlying claim.  This is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
II.  Criteria and Analysis

The Veteran asserts that he is entitled to service connection for peripheral neuropathy of the bilateral lower extremities due to exposure to Agent Orange and/or chemicals in the drinking water at Camp Lejeune.  He also indicates that his peripheral neuropathy may be secondary to his type II diabetes mellitus. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

A rating decision dated in June 2007 denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities on the basis that there was no evidence of peripheral neuropathy in service, it did not manifest to compensable degree within one year after last exposure to herbicides and he was not diagnosed with peripheral neuropathy of the lower extremities within one year after discharge from service.  The relevant evidence of record at the time of the June 2007 rating decision consisted of service treatment records, private treatment records, VA treatment records and lay statements by the Veteran.  The Veteran did submit a substantive appeal within the required time period after issuance of the September 2008 statement of the case.  Therefore, the June 2007 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran submitted a statement in May 2009 asserting that he would like to reopen his claim for lower neuropathy in his feet.  The relevant evidence of record received since the June 2007 rating decision includes VA treatment records, a VA examination report dated in October 2014 and lay statements from the Veteran.  The evidence received since the June 2007 rating decision is new in that it was not of record at the time of the June 2007 decision.  The October 2014 VA examiner determined that the Veteran's diabetes has worsened the neuropathy in both the upper and lower regions.  This medical opinion is neither cumulative nor redundant of the evidence of record in June 2007 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.

In considering the Veteran's underlying claim, the Board notes that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities.  See November 2009 and January 2010 VA treatment records and October 2013 VA examination report.  The Veteran is also in receipt of service connection for type II diabetes mellitus.

Regarding the issue of whether the Veteran's peripheral neuropathy of the bilateral lower extremities is secondary to his service-connected type II diabetes mellitus, the record contains a positive medical opinion.  The October 2014 VA examiner observed that regarding the time line of peripheral neuropathy (lower first diagnosed in 2005 and upper in 2014) and the diagnosis of diabetes, it appears that both neuropathic regions existed before the formal diagnosis of diabetes in late 2011/2012.  However, the examiner determined that the diabetes worsened the neuropathy in both regions.  

In light of the above medical opinion, the evidence is at least in equipoise with respect to whether the Veteran's current peripheral neuropathy of the bilateral lower extremities is aggravated by his service-connected type II diabetes mellitus and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is warranted. 






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted. 


REMAND

The Veteran's most recent VA examination with respect to his service-connected PTSD was conducted in September 2009.  The Veteran's representative requested that the Board remand the claim to obtain a VA examination that evaluates the current severity of the Veteran's claim on appeal as the most recent VA examination is not an adequate representation of the Veteran's current disability.  See November 2014 Informal Hearing Presentation.  In light of the foregoing, the Veteran should be provided with another VA examination to evaluate the current severity of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current level of disability caused by his service-connected PTSD.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  All pertinent psychiatric manifestations found to be present should be noted in the examination report. Additionally, the examiner should comment on the extent to which the Veteran's service-connected PTSD impairs his occupational and social functioning.  In addressing this matter, the examiner is asked to assign an appropriate Global Assessment of Functioning (GAF) score and to provide an explanation of the score assigned. 

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to an increased rating for PTSD based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


